
	
		II
		111th CONGRESS
		2d Session
		S. 3504
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 17, 2010
			Mrs. Murray introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish a public education and
		  awareness program relating to emergency contraception. 
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Contraception Education Act
			 of 2010.
		2.FindingsCongress finds as follows:
			(1)Each year 3,000,000 pregnancies, or
			 one-half of all pregnancies, in the United States are unintended, and 4 in 10
			 of these unintended pregnancies end in abortion.
			(2)The Food and Drug Administration has
			 declared emergency contraception to be safe and effective in preventing
			 unintended pregnancy for women of reproductive potential and has approved
			 over-the-counter access to the emergency contraceptive Plan B for
			 adults.
			(3)Emergency contraception consists of the
			 same hormones found in ordinary birth control pills. Research indicates that
			 emergency contraception can reduce the risk of pregnancy from 59 to 94 percent.
			 Although more effective the sooner it is taken, medical evidence indicates that
			 emergency contraception can be effective up to 5 days after unprotected
			 intercourse or contraceptive failure.
			(4)Emergency contraception, also known as
			 postcoital contraception, is a responsible means of preventing pregnancy that
			 works like other hormonal contraception by preventing or delaying ovulation,
			 preventing fertilization and may prevent implantation.
			(5)Emergency contraception does not terminate
			 an established pregnancy.
			(6)Emergency contraceptive use in the United
			 States remains low, and 1 in 3 women of reproductive age remain unaware of the
			 method.
			(7)The percentage of women who have ever used
			 emergency contraception, increased from 4 percent in 2002 to 10 percent in
			 2006–2008, yet significant disparities exist for young urban, minority women
			 who lack general knowledge about emergency contraception.
			(8)Although the American College of
			 Obstetricians and Gynecologists recommends that doctors routinely discuss
			 emergency contraception with women of reproductive age during their annual
			 visit, only 1 in 4 obstetricians/gynecologists routinely discuss emergency
			 contraception with their patients, suggesting the need for greater provider and
			 patient education.
			(9)It is estimated that 25,000 to 32,000 women
			 become pregnant each year as a result of rape or incest, half of whom choose to
			 terminate their pregnancy. If used correctly, emergency contraception could
			 help many of these rape survivors avoid the additional trauma of facing an
			 unintended pregnancy.
			(10)A recent study conducted by Ibis
			 Reproductive Health found that less than 16 percent of hospitals provide
			 emergency contraception at a woman’s request without restrictions. At nearly 44
			 percent of hospitals, emergency contraception is unavailable even in cases of
			 sexual assault.
			(11)In light of their safety and efficacy, both
			 the American Medical Association and the American College of Obstetricians and
			 Gynecologists have endorsed more widespread availability of emergency
			 contraceptive.
			(12)Healthy People 2010, published by the
			 Office of the Surgeon General, establishes a 10-year national public health
			 goal of increasing the proportion of health care providers who provide
			 emergency contraception to their patients.
			(13)Public awareness campaigns targeting women
			 and health care providers will help remove many of the barriers to emergency
			 contraception and will help bring this important means of pregnancy prevention
			 to women in the United States.
			3.Emergency contraception education and
			 information programs
			(a)Emergency Contraception Public Education
			 Program
				(1)In generalThe Secretary, acting through the Director
			 of the Centers for Disease Control and Prevention, shall develop and
			 disseminate to the public information on emergency contraception.
				(2)DisseminationThe Secretary may disseminate information
			 under paragraph (1) directly or through arrangements with nonprofit
			 organizations, consumer groups, institutions of higher education, clinics, the
			 media, and Federal, State, and local agencies.
				(3)InformationThe information disseminated under
			 paragraph (1) shall include, at a minimum, a description of emergency
			 contraception and an explanation of the use, safety, efficacy, and availability
			 of such contraception.
				(b)Emergency Contraception Information Program
			 for Health Care Providers
				(1)In generalThe Secretary, acting through the
			 Administrator of the Health Resources and Services Administration and in
			 consultation with major medical and public health organizations, shall develop
			 and disseminate to health care providers information on emergency
			 contraception.
				(2)InformationThe information disseminated under
			 paragraph (1) shall include, at a minimum—
					(A)information describing the use, safety,
			 efficacy, and availability of emergency contraception;
					(B)a recommendation regarding the use of such
			 contraception in appropriate cases; and
					(C)information explaining how to obtain copies
			 of the information developed under subsection (a) for distribution to the
			 patients of the providers.
					(c)DefinitionsIn this section:
				(1)Emergency contraceptionThe term emergency
			 contraception means a drug or device (as the terms are defined in
			 section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321)) or a
			 drug regimen that—
					(A)is used postcoitally;
					(B)prevents pregnancy primarily by preventing
			 or delaying ovulation, and does not terminate an established pregnancy;
			 and
					(C)is approved by the Food and Drug
			 Administration.
					(2)Health care providerThe term health care provider
			 means an individual who is licensed or certified under State law to provide
			 health care services and who is operating within the scope of such license.
			 Such term shall include a pharmacist.
				(3)Institution of higher
			 educationThe term
			 institution of higher education has the same meaning given such
			 term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
			 1001(a)).
				(4)SecretaryThe term Secretary means the
			 Secretary of Health and Human Services.
				(d)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to carry out this section such sums as may be
			 necessary for each of the fiscal years 2010 through 2014.
			
